Order issued November fl~, , 2012                                    00503S




                                             In The




                                     No. 05-12-01174-CV


                               IZZY ASHKENAZY, Appellant

                                              V.

                          LSREF2 CLOVER REO2, LLC, Appellee


                                           ORDER

       Before the Court is appellant’s November 19, 2012 motion to combine briefs and oral

argument. We DENY appellant’s motion to the extent he requests that he and the two appellants in

appellate cause number 05-12-01172-CV file one combined brief.

       We GRANT appellant’s motion to the extent that he requests that he and the two appellants

in appellate cause number 05-12-01172-CV present a single oral argument. The amount of time for

oral argument will be determined by the submissions panel.